                 Case 20-11413-KBO               Doc 91       Filed 06/10/20         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------------X
In re:

LVI INTERMEDIATE HOLDINGS, INC., et al.                                 Chapter 11
                                                                        Case No. 20-11413 (KBO)
                                    Debtors 1.                          Jointly Administered
-------------------------------------------------------------X

                            NOTICE OF APPEARANCE AND REQUEST
                              FOR ALL NOTICES AND PLEADINGS

         Please enter my appearance as attorney for OptumRx, Inc., a creditor and/or party-in

interest in the above-captioned matter.

         Pursuant to Bankruptcy Rules 2002(g), 2015(c), and 3017(a), the undersigned requests

that he receive copies of all notices, reports, motions, briefs, memoranda, pleadings, proposed

plan, disclosure statements, proposed orders, and any other documents filed in the above-

referenced matter. All such documents should be served upon the following:

                           Eric S. Goldstein, Esq.
                           Shipman & Goodwin LLP
                           One Constitution Plaza
                           Hartford, CT 06103-1919
                           Telephone: (860) 251-5000
                           Facsimile: (860) 251-5218
                           egoldstein@goodwin.com
                           bankruptcy@goodwin.com
                           bankruptcyparalegal@goodwin.com




1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: LVI
Intermediate Holdings, Inc., (7674); Total Vision Institute, LLC (7571); QualSight, LLC (3866); The LASIK Vision
Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing Services, LLC (9982); Cataract
Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400); TLC Whitten Laser Eye
Associates, LLC (0182); TLC Vision Centers, LLC (8271); TruVision, LLC (3399); TruVision Contacts, LLC
(3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC (2702); TLC The Laser Center
(Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The Laser Center (Institute), LLC
(0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are located at 1555 Palm Beach Lakes
Blvd., Suite 600, West Palm Beach, Florida 33401.


8750225v1
               Case 20-11413-KBO         Doc 91     Filed 06/10/20    Page 2 of 4




        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes notices of

applications, motions, petitions, and pleadings, whether formal or informal, whether written or

oral, and whether transmitted or conveyed by hand delivery, telephone, telephone, telex,

telecopy, facsimile or otherwise, which affects the Debtors or the property of the Debtors.

        Dated at Hartford, Connecticut, this 10th day of June 2020.




                                                2
8750225v1
            Case 20-11413-KBO   Doc 91   Filed 06/10/20   Page 3 of 4




                                   By: /s/ Eric S. Goldstein
                                      Eric S. Goldstein
                                      Shipman & Goodwin LLP
                                      One Constitution Plaza
                                      Hartford, CT 06103-1919
                                      (860) 251-5000

                                   Counsel for OptumRx, Inc.




                                     3
8750225v1
            Case 20-11413-KBO          Doc 91     Filed 06/10/20        Page 4 of 4




                              CERTIFICATE OF SERVICE

               I hereby certify that on June 10, 2020, a copy of foregoing Notice of

Appearance was filed electronically and served by mail on anyone unable to accept

electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of

the Court's electronic filing system or by First Class mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.

                                                /s/ Eric S. Goldstein
                                                Eric S. Goldstein




8750225v1
